Citation Nr: 0033368	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The veteran had active service from November 1942 to November 
1945 and from September 1947 to June 1956; he died on 
February [redacted], 1998.  The appellant is his surviving spouse.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO) which 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  She disagreed and this appeal 
ensued.  


REMAND

As noted above, the veteran died on February [redacted], 1998 
at the age of 79.  The official certificate of death indicates 
that the immediate cause of his death was pulmonary fibrosis, due 
to or as a consequence of Hamman-Rich Syndrome.  Non-insulin 
dependent diabetes mellitus and arteriosclerotic heart 
disease were listed as other significant conditions 
contributing to death, but no resulting in the underlying 
cause of death.  No autopsy was performed.  

During his service, in 1955, the veteran suffered a traumatic 
contusion to his cervical spine, and for the remainder of his 
life, he was a partial quadriplegic.  At the time of his 
death in 1998 his service-connected disabilities were right 
lower extremity neuropathy (rated 80 percent disabling), 
right upper extremity neuropathy (rated 70 percent 
disabling), left lower extremity neuropathy (rated 80 percent 
disabling), left upper extremity neuropathy (rated 60 percent 
disabling), lumbar ankylosis (rated 40 percent disabling), 
and cervical spine ankylosis (rated 30 percent disabling).  
From April 1980, he was in receipt of 100 percent service-
connected compensation benefits.  He was also awarded special 
monthly compensation benefits for loss of use of both hands 
and feet, for being in need of regular aid and attendance of 
another person, and based on his housebound status, all as a 
result of his service-connected disabilities.  

After the veteran's death, the appellant filed a claim 
seeking dependency and indemnity compensation (DIC) benefits, 
which may be established pursuant to either 38 U.S.C.A. 
§ 1310 (also referred to as service connection for the cause 
of the veteran's death) or 38 U.S.C.A. § 1318.  In the March 
1998 rating decision here on appeal, the RO granted DIC 
benefits to the appellant pursuant to § 1318 as the veteran's 
service-connected disabilities had been rated at 100 percent 
for more than 10 years immediately preceding his death, but 
denied DIC benefits pursuant to § 1310.  The appellant also 
filed an application for VA burial benefits, and in April 
1998, the RO awarded at the nonservice-connected-death rate 
because the cause-of-death claim had been denied.  See 
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b) (providing an 
allowance of $300.00 for burial and funeral expenses of a 
veteran whose death was not service connected).  She appealed 
the RO denial of service connection for the cause of death so 
that she might qualify for the service-connected (as opposed 
to the nonservice-connected) burial benefit.  See 38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a) (providing an allowance of 
$1,500.00 for burial and funeral expenses of a veteran whose 
death was service connected).  Thus, on appeal the appellant 
asks the Board to determine that her husband's death was 
connected to service so that she may qualify for the higher 
burial-and-funeral-expense allowance.  

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability 
contributed substantially or materially to his death, or that 
it combined to cause death, or aided or lent assistance to 
the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(c).  See also 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service, and for cardiovascular 
disease manifest to a degree of 10 percent within a year from 
the date of termination of such service, even if there is no 
evidence of such disease during the period of service).  

In this case, the appellant argues that her husband's causes 
of death - pulmonary fibrosis, diabetes mellitus, and 
arteriosclerotic heart disease - were related to service or 
to a service-connected disability.  When she filed her claim, 
she had a burden of submitting competent medical evidence 
that her claim was well grounded, or capable of 
substantiation.  Only if she had would VA have owed her 
assistance in the development of facts pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Morton v. 
West, 12 Vet. App. 447, 485 (1999).  During the pendency of 
this appeal, Congress eliminated the well-grounded-claim 
requirement and enacted substantial revisions to the law 
governing VA' s duty to assist claimants in the development 
of their claims.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (essentially 
overruling Morton).  Those requirements, in part, include 
assisting the appellant by obtaining a VA medical opinion 
when such an opinion is necessary to make a decision on the 
claim and by informing her of any information or evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
____ (2000) (to be codified as amended at 38 U.S.C.A. § 5103 
and § 5103A).  

In this case, the record includes lay or medical evidence, 
including medical treatise evidence, indicating that the 
claimed causes of death may be related to service.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(d)) (opinion required where there is 
current disability and evidence it may be associated with 
service).  Therefore, the claim will be remanded for the RO 
to obtain relevant VA opinions as to any link between the 
veteran's service and his causes of death.  

The case is REMANDED for the following development:

1.  The RO should by letter (1) review 
the claims file and inform the appellant 
of any information or evidence necessary 
to substantiate the claim, and (2) remind 
her to submit any information not already 
provided to VA substantiating her 
allegation that the veteran's death was 
due to pulmonary fibrosis, diabetes 
mellitus, and heart disease.  If she 
identifies non-VA medical facilities as 
the source of any information, the 
RO should secure any necessary releases, 
obtain that information, and associate it 
with the claims file.  

2.  The RO must provide the claims file 
and a copy of this Remand to appropriate 
VA pulmonary, internal, and cardiac 
specialists for opinions as to the 
etiology of the veteran's causes of 
death.  The pertinent history concerning 
the disabilities should be obtained by a 
thorough review of the claims file, which 
the specialists should note in their 
reports.  The reports of opinion should 
contain a detailed account of all 
manifestations of the causes of the 
veteran's death - pulmonary fibrosis, 
diabetes mellitus, and heart disease.  
The specialists should reconcile any 
conflicting evidence already associated 
with the claims file.  On completion, the 
reports should be associated with the 
claims file.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
take remedial action before returning the 
claim to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



